Case 21-07702   Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                  2 Page 1 of 47




                           EXHIBIT 2
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                          2 Page 2 of 47




                               ASSET PURCHASE AGREEMENT

                                           BETWEEN

                                     AIWA CORPORATION,
                                           as Seller


                                              and

                                   AIWA ACQUISITIONS, LLC,
                                          as Buyer




                                        AUGUST __, 2021




080349-018/00296214-7
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49          Desc Exhibit
                                          2 Page 3 of 47



                               ASSET PURCHASE AGREEMENT

         THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
the ___ day of August 2021 (the “Effective Date”), by and between AIWA CORPORATION,
a Delaware corporation (“Seller”), and AIWA ACQUISITIONS, LLC, a Delaware limited
liability company (“Buyer”). Buyer and Seller are referred to collectively herein as the “Parties.”

         WHEREAS, Seller commenced a case (the “Case”) under chapter 5 of title 11 of the
United States Code, 11 U.S.C. Sections 101 et seq. (the “Bankruptcy Code”) on June __, 2021
by filing a voluntary petition with the United States Bankruptcy Court for the Northern District
of Illinois (the “Bankruptcy Court”);

        WHEREAS, the sale of assets of the Business are subject to the supervision and control
of Seller subject to the approval of the Bankruptcy Court;

        WHEREAS, Seller wishes to sell to Buyer and Buyer wishes to purchase from Seller
certain tangible and intangible assets necessary to operate the Business, all in the manner and
subject to the terms and conditions set forth herein, and pursuant to, inter alia, Sections 105, 363
and 365 of the Bankruptcy Code and the applicable Federal Rules of Bankruptcy Procedure.

      WHEREAS, the parties hereto desire to consummate the Contemplated Transactions as
promptly as practicable after the Bankruptcy Court enters a Final Order approving the
Contemplated Transactions (the “Sale Order”).

       NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein contained, the Parties
agree as follows.

                                           ARTICLE I
                                           Definitions

       As used in this Agreement or in any Schedule attached hereto, the following capitalized
terms shall have the meanings set forth below:

         “Acquired Assets” has the meaning set forth in Section 2.1.

      “Acquired Contracts” means the contracts in which Seller is a party as set forth in
Schedule 1.

       “Action” means any inquiry, claim, legal or other action, suit, arbitration, investigation,
opposition, challenge, cancellation or proceeding by or before any Governmental Authority.

       “Affiliate” means, with respect to any Person, any other Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under common control with,
the Person specified. The term “control” (including the terms “controlling,” “controlled by” and
“under common control with”) means the possession, directly or indirectly, of the power to direct
or cause the direction of the management, policies and affairs of a Person, whether through the
ownership of voting securities, by contract or otherwise.

080349-018/00296214-7
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49     Desc Exhibit
                                          2 Page 4 of 47



       “AIWA Logo” means the logo shown below, and all variations thereof, including all
color variations:




       “Amazon Account” shall mean that certain Amazon Seller Central Seller Account doing
business under the names “AIWA” Merchant ID A14M79FDBNCF7U, including all seller
feedback, listings, product reviews, and all associated rights, agreements and services in
connection therewith.

        “Ancillary Agreements” means, collectively, the Assignment Agreement, the
Trademark Assignment, the Copyright Assignment, the Bill of Sale, the Employment Agreement,
the Seller Closing Certificate and the Buyer Closing Certificate.

        “Assignment Agreement” means the Assignment Agreement entered into concurrently
herewith and attached as Exhibit A.

      “Bill of Sale” means the Bill of Sale entered into concurrently herewith and attached as
Exhibit B.

         “Breakup Fee” has the meaning set forth in Section 5.8(c).

         “Books and Records” has the meaning set forth in Section 2.1(f).

        “Business” means, collectively, the business conducted up to and on the date hereof by
Seller including, but not limited to, the business of designing, manufacturing, sourcing,
importing, wholesaling, retailing, licensing, marketing, promoting, managing, selling and
distributing goods and services, under the “Aiwa” brand name or otherwise.

       “Business Day” means any day that is not a Saturday, Sunday, or other day on which
national banking institutions in New York, New York are closed as authorized or required by
Law.

       “Buyer” has the meaning set forth in the preface above, and includes its authorized
successors and assigns.

         “B.V.” means Aiwa Europe B.V.

       “B.V. License” means the Trademark (Sub-) License Agreement between Seller and B.V.
as of November 1, 2020.

        “Claim” means any and all manner of actions, causes of actions, claims, debts,
obligations, demands, Liabilities, damages, costs, losses, expenses (including attorneys’ and
other professional fees and expenses), compensation or other relief, whether known or unknown,
matured or unmatured, contingent or otherwise, whether in law or equity.


080349-018/00296214-7                           2
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49           Desc Exhibit
                                          2 Page 5 of 47



         “Closing” has the meaning set forth in Section 9.1.

         “Closing Date” has the meaning set forth in Section 9.1.

         “Code” means the Internal Revenue Code of 1986, as amended.

       “Company Valuation” means (i) in the event of sale of all or substantially all of the
Acquired Assets (including through a sale of the stock of the Buyer or merger), the total
consideration paid by the purchaser in such acquisition transaction based on a sale of the entirety
of the Acquired Assets (by way of example, if such purchaser purchases less than 100% of the
Acquired Assets (or stock of the Buyer), then the value shall be based on the extrapolated value
assuming such purchaser purchased 100% of the Acquired Assets) and (ii) in the event no sale of
the Acquired Assets has occurred, then the equity value of the Buyer, as determined by an
independent valuation firm retained by the Buyer for the purposes of determining the fair market
value of the Buyer as of the fourth anniversary of the Closing Date.

         “Confidential Information” has the meaning set forth in Section 5.3.

        “Contemplated Transactions” means the purchase and sale of the Acquired Assets and
all other transactions contemplated by the Agreement.

       “Contracts” means all contracts, leases, deeds, mortgages, licenses, instruments, notes,
commitments, undertakings, indentures, joint ventures and all other agreements, commitments
and legally binding arrangements, whether written or oral.

       “Copyright Assignment” means the Copyright Assignment substantially in the form
attached hereto as Exhibit D.

        “Copyrights” means all published and unpublished works of authorship, whether
copyrightable or not, including, without limitation, (a) all databases, data collections, and other
compilations of information (including without limitation customer lists and customer databases),
(b) the content and “look-and-feel” of all web pages, (c) all promotional, advertising, and
marketing materials and the content thereof, including without limitation video footage,
photography and artwork, (d) all copyrights in and to the foregoing, and applications,
registrations, and renewals thereof, and (e) all moral rights or similar rights in and to the
foregoing.

         “Creditors’ List” has the meaning set forth in Section 3.5.

       “Distribution Agreements” means, collectively, the distribution agreements between (a)
Ltd and JME SA, and (b) Ltd and Media Electronics SL.

        “Domain Name” means domain names and resource locators and social media account
names and handles (including Seller’s Amazon accounts), whether or not trademarks, all
associated web addresses, URLs, websites and web pages, social media sites and pages, and all
content and data thereon or relating thereto, whether or not Copyrights.

         “Effective Date” has the meaning set forth in the initial paragraph above.

080349-018/00296214-7                            3
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Exhibit
                                          2 Page 6 of 47



        “Employment Agreement” means the employment agreements, each in a form
reasonably acceptable to Buyer, duly executed by certain individuals to be determined by Buyer
prior to Closing and attached hereto as Exhibit I.

        “Final Order” means an order or judgment of the Bankruptcy Court as entered on the
Docket that has not been reversed, stayed, modified, or amended, and respecting which the time
to appeal, petition for certiorari or seek reargument, review or rehearing has expired, and to
which no appeal, reargument, petition for certiorari, review or rehearing is pending, or as to
which any right to appeal, reargue, petition for certiorari or seek review or rehearing has been
waived in writing in a manner satisfactory to the Purchaser, or, if any appeal, reargument,
petition for certiorari, review or rehearing thereof has been denied, the time to take further appeal
or to seek certiorari or further rehearing, review or reargument has expired.

         “GAAP” means U.S. generally accepted accounting principles applied on an accrual
basis.

        “Governmental Authority” means any United States or non-United States national,
federal, state or local government, regulatory or administrative authority, agency or commission,
multinational organization or authority, or any judicial or arbitral body.

         “Indebtedness Payoff Amount” means the amount of all outstanding indebtedness owed
by Seller in connection with the Lender Secured Claim as of the Closing, as reflected in payoff
letters in respect thereof delivered to Buyer at the Closing.

         “Intellectual Property” means all intellectual property, in any jurisdiction worldwide,
whether registered and unregistered, including, without limitation: (a) all Patents, (b) all Marks,
(c) all Copyrights, (d) all mask works and all applications, product samples, designs, molds,
registrations, and renewals in connection therewith, (e) all published work and unpublished
works of authorship, ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs, fabric patterns,
drawings, specifications, schematics, business methods, prototypes, models, and trade secrets, (f)
all technology and intellectual property, regardless of form, including, by way of illustration and
not of limitation, all inventions and discoveries, computer and electronic data processing
programs and software programs and related documentation, existing research projects, computer
software presently under development, compilations, databases, derivative works, literary works,
mask works, and sound recordings, and all software concepts owned and all proprietary
information, processes, formulae and algorithms, used in the ownership, marketing, development,
maintenance, support and delivery of such software, subject to all applicable licenses and rights
to use such software, (g) rights of privacy and publicity and all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), (i) all Domain Names,
(j) the right to sue for and recover damages, assert, settle and/or release any claims or demands
and obtain all other remedies and relief at law or equity for any past, present or future
infringement or misappropriation of any of the foregoing and (k) all licenses, options to license
and other contractual rights to use and enforce the foregoing.

         “Intellectual Property Assets” has the meaning set forth in Section 2.1(b).



080349-018/00296214-7                            4
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Exhibit
                                          2 Page 7 of 47



        “Intellectual Property Rights” means all rights in, arising from, or associated with
Intellectual Property in any jurisdiction, including without limitation: (a) rights in, arising from,
or associated with Works of Authorship, including without limitation rights in mask works and
databases and rights granted in connection with Copyrights and/or under the Copyright Act; (b)
rights in, arising from, or associated with Inventions, including without limitation rights granted
under the Patent Act; (c) rights in, arising from, or associated with the Marks, including without
limitation all related goodwill and the rights granted under the Lanham Act; (d) rights in, arising
from, or associated with Confidential Information, including without limitation rights granted
under the Uniform Trade Secrets Act; (d) rights in, arising from, or associated with a person’s
name, voice, signature, photograph, or likeness included in the Acquired Assets, including
without limitation rights of personality, privacy, and publicity; (e) rights of attribution and
integrity and other moral rights of an author included in the Acquired Assets; (f) rights in,
arising from, or associated with domain names included in the Acquired Assets; (g) all rights to
obtain renewals, reissues, reexaminations, continuations, continuations-in-part, divisions or other
extensions of legal protections pertaining for all of the foregoing, and (j) all actions and rights to
sue at law or in equity for past, present or future infringement or other impairment of any of the
foregoing, including the right to receive all proceeds and damages therefrom.

        “Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue, waivers, releases,
permissions and other contracts, whether written or oral, relating to any Intellectual Property that
is used or held for use in the conduct of the Business as currently conducted or proposed to be
conducted to which Seller is a party, beneficiary or otherwise bound.

         “Inventory” has the meaning as set forth in Section 2.1(c).

        “Law” means any statute, law, ordinance, regulation, rule, code, injunction, judgment,
decree or order of any Governmental Authority, or any similar provision having the force and
effect of law.

       “Lender Secured Claim” means the first priority perfected Security Interest originally
held by Fairlane Fund One, LP and Fairlane Fixed Income Fund LLC in Seller as of the Closing
Date in an amount estimated to be $3,750,000.

       “Liability” means any claim, liability or obligation (whether known or unknown,
whether asserted or unasserted, whether determined, determinable or otherwise, whether absolute
or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, whether
incurred or consequential, and whether due or to become due), including any liability for Taxes.

         “Ltd” means Aiwa Co., Ltd.

      “Ltd Registration” means Ltd’s Japanese Copyright Registration No. 38186 for the
Aiwa Logo.
        “Marks” means all trademarks, service marks, trade dress, words, names, devices,
designs, and other designations and combinations of the preceding items, used to identify or
distinguish a business, good, group, product or service or to indicate a form of certification,
including, without limitation, logos, slogans, trade names, designs, artwork, symbols,

080349-018/00296214-7                             5
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49          Desc Exhibit
                                          2 Page 8 of 47



certification marks, collective marks, business symbols, brand names, products designs and
product features, d/b/a’s and corporate names and other indicia of origin, together with all
translations, adaptations, derivations, and combinations thereof and including all goodwill of the
business associated therewith and symbolized thereby, and all applications, registrations, and
renewals in connection therewith.

         “Parties” has the meaning set forth in the preface above.

         “Patents” means (a) all inventions (whether patentable or unpatentable and whether or
not reduced to practice) and all improvements thereto, and (b) all patents (including utility and
design patents), patent applications, and disclosures thereof, together with all provisional,
utilities, reissuances, continuations, continuations-in-part, conversions, counterparts, revisions,
extensions, and reexaminations thereof.

        “Patent Assignment” means the Patent Assignment entered into concurrently herewith
and attached as Exhibit E.

         “Payoff Amount” has the meaning set forth in Section 2.3(a).

        “Person” means an individual, a partnership, a corporation, a limited liability company
or partnership, an association, a joint stock company, a trust, a joint venture or an unincorporated
organization.

         “Purchase Price” has the meaning set forth in Section 2.3.

        “Sale Motion” shall mean the motion or motions of Seller, seeking approval and entry of
the Sale Order.

         “Sale Order” shall mean the order approving the Sale Motion under Section 9.2(c).

        “Security Interest” means any mortgage, pledge, option, preemptive right, right of first
refusal or first offer, proxy, levy, voting trusts or agreements, lien, charge, claim, license, or
other security interest or encumbrance (including, without limitation, any encumbrances arising
from any Liability for Taxes).

       “Seller” has the meaning set forth in the preface above, and includes is successors and
assigns.

        “Seller Intellectual Property” means all of the rights, title and interests of Seller in and
to the Intellectual Property included within the Acquired Assets, including without limitation the
Intellectual Property listed on Schedule 2.

        “Settlement Agreement” means that certain Settlement and Mutual Release Agreement
dated as of June 15, 2020 between Aiwa Co., Ltd and Towada Audio Co. Ltd , as Plaintiffs, and
Seller, Hale Devices, Inc., River West Brands LLC, Dormitus Brands LLC, Mark Thomann and
Born.

         “Tangible Personal Property” has the meaning set forth in Section 2.1(h).

080349-018/00296214-7                            6
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49              Desc Exhibit
                                          2 Page 9 of 47



       “Trademark Assignments” means the Trademark Assignments substantially in the
forms attached hereto as Exhibit C.

         “Transfer Taxes” has the meaning as set forth in Section 2.5 below.

                                           ARTICLE II
                                         Basic Transaction

       Section 2.1.    Purchases and Sale at Closing. Upon the Closing, and subject to the terms
and conditions of this Agreement, and pursuant to Sections 105 and 363 of the Bankruptcy Code,
Seller will sell and Buyer will buy, free and clear of any Security Interest or Liabilities, for the
consideration specified below, all of the following assets, properties and rights of Seller (the
“Acquired Assets”):

                (a)    all Intellectual Property Rights associated with Intellectual Property
owned or licensed to Seller, including, without limitation, the Mark “Aiwa” and AIWA Logo; all
Intellectual Property listed on Schedule 2, including without limitation Patent Nos. 9, 172,787
and 9,305,060, and all other Intellectual Property and intangible assets of any kind and
description, wherever located, that are owned by and/or licensed to Seller and/or used in Seller's
Business, including without limitation (i) all unregistered Marks (and all common law rights
therein) and unregistered Copyrights, and (ii) all intellectual property rights and other rights to
use and license all samples, press books, patterns, drawings, sketches, molds, artwork, video
footage, printed materials, catalogs, promotional and advertising materials, historical archives,
and all other intellectual property rights, brand materials and/or other tangible assets of Seller
relating to or incorporating the Mark “Aiwa” or Seller’s other Intellectual Property (the
“Intellectual Property Assets”);

                  (b)  all of Seller’s rights with respect to the Acquired Contracts, including,
without limitation, Intellectual Property Rights therein;

                  (c)   all of Seller’s rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Acquired Assets;

              (d)     the Amazon Account and all other vendor numbers and vendor accounts
through which Seller has conducted the Business;

                (e)      originals, or where not available, copies, of all books and records,
including, but not limited to, books of account, ledgers and general, financial and accounting
records, machinery and equipment maintenance files, customer lists, customer purchasing
histories, price lists, distribution lists, supplier lists, production data, quality control records and
procedures, customer complaints and inquiry files, research and development files, records and
data (including all correspondence with any Governmental Authority), sales material and records
(including pricing history, total sales, terms and conditions of sale, sales and pricing policies and
practices), strategic plans, internal financial statements, marketing and promotional surveys,
material and research and files relating to the Intellectual Property Assets and the Intellectual
Property Agreements (“Books and Records”). Seller shall be entitled to maintain a copy of its
Books and Records for the purposes of its own administration and winding-up;


080349-018/00296214-7                              7
Case 21-07702           Doc 59-2    Filed 08/26/21 Entered 08/26/21 17:43:49             Desc Exhibit
                                          2 Page 10 of 47



                  (f)  all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories of Seller (“Inventory”);

                  (g)   all, if any, marketing materials, training materials, office and reference
manuals and similar items that relate to or were used in, or that have been under development for
use in, the conduct of the Business; and

                  (h)     all goodwill associated with the foregoing.

                Section 2.2.     No Assumption of Liabilities. Notwithstanding anything contained
in this Agreement to the contrary, Buyer shall not assume and shall have no obligation to pay,
satisfy, perform, discharge or fulfill any Liabilities or obligations of Seller or any of its Affiliates
(whether known or unknown, liquidated or unliquidated, contingent or fixed, presently in
existence or arising hereafter and including any Liabilities for duties, responsibilities,
commitments, expenses, Taxes, obligations or other Liabilities of any kind and nature). All of
Liabilities of Seller or in connection with the Acquired Assets shall remain the Liabilities and
obligations of Seller and shall not be assumed by Buyer pursuant hereto (regardless of whether
any such Liabilities or obligations are disclosed in this Agreement). Without limiting the
generality of the foregoing, Buyer shall not assume or be liable in any manner for any of the
following, which shall remain Seller’s exclusive Liability: (a) all Liabilities related to the
Business, including without limitation all Liabilities relating to data privacy and security,
infringement, false advertising and consumer protection claims, product safety and defect claims,
debt, guarantees, insurance policies, and employee benefit plans; (b) all Liabilities for Taxes of
Seller, including, without limitation, Taxes arising from or as a result of Seller’s ownership and
use of the Mark prior to Closing; (c) all Liabilities of Seller for costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby; (d) all Liabilities in
respect of any and all Actions, litigations, mediations, disputes, oppositions or other proceedings
with respect to or involving the Acquired Assets; (e) all Liabilities relating to any agreement,
contract, plan, undertaking, franchise concession, license, purchase order, sales order or other
similar commitment, obligation, arrangement or understanding, whether written or oral, and
whether or not it is related to the Acquired Assets and/or the Acquired Contracts; (f) all
Liabilities relating to (i) any employee or other benefit plan or (ii) the employment or
engagement by Seller or any of its Affiliates, or termination of employment or engagement by
Seller or any of its Affiliates, of any employer or other service provider of the Business; (g) any
successor or derivative liability; and (h) Seller’s breach or default of any obligation under the
Acquired Contracts, or any Liabilities relating to Acquired Contracts.

         Section 2.3.     Purchase Price.

               (a)      Payment of Purchase Price. The purchase price for the Acquired Assets
(the “Purchase Price”) shall be $6,000,000 in cash and up to $1,500,000.00 in bonus payments
(the “Bonus Payment”). The Purchase Price shall be paid as follows: (i) $6,000,000.00 in cash
to be transferred by wire transfer to Seller at Closing (the “Payoff Amount”); plus (ii) Buyer
shall pay a one-time Bonus Payment of $1,500,000.00 upon the earlier of (x) the sale of all or
substantially all of the Acquired Assets by Buyer or (y) the fourth anniversary of the Closing
Date, in each case provided that the Company Valuation exceeds $20,000,000.00. Buyer shall
deliver such proceeds as directed by the Sale Order.

080349-018/00296214-7                              8
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49          Desc Exhibit
                                         2 Page 11 of 47



                  (b)  Acknowledgement. Seller hereby acknowledges and agrees that Seller’s
right to receive any potential Bonus Payment (A) is solely an unsecured contractual right and is
not a security for purposes of any federal or state securities laws, (B) will not be represented by
any form of certificate or instrument, (C) does not give Seller any rights common to holders of
equity securities, such as distribution rights, voting rights, preemptive rights, or anti-dilution
rights, (D) is not redeemable, (E) may not be sold, assigned, pledged, gifted, conveyed,
transferred or otherwise disposed of, except by operation of law.

                  (c)  Operation of the Business. Seller hereby acknowledges and agrees that,
from and after the Closing Date, control of all key business decisions regarding the Business in
connection with the Acquired Assets (including any and all decisions relating to the operation of
such business, as well as pertaining to any acquisitions, dispositions, purchases or sales of assets
and the timing thereof, capital expenditures and the timing thereof, opening new or closing
existing programs, clinics, offices or other facilities, developing new businesses, service
offerings and pricing, marketing and contracting, employee hiring and retention, and facilities
management) shall be conducted entirely in accordance with the directions of Buyer in its sole
discretion; provided, however, without limiting the generality of the foregoing, the Buyer shall
not take any action with the specific intent of avoiding the Bonus Payment.

        Section 2.4.   Allocation. Within ninety (90) days after the Closing Date, Buyer shall
deliver to Sellers’ Representative for Sellers’ Representative’s review and comment a schedule
prepared in good faith allocating the purchase price for Tax purposes (as may be adjusted
pursuant to the terms of this Agreement) in accordance with Section 1060 of the Code and the
regulations thereunder (the “Allocation Schedule”). Each of Buyer and Seller will file all Tax
Returns (including, but not limited to, IRS Forms 8594) consistent with the Allocation Schedule
established pursuant to the terms of this Section 2.4. Sellers’ Representative, on the one hand,
and Buyer, on the other hand, each agrees to provide the other as soon as reasonably practicable
with any other information required to complete IRS Forms 8594. Neither Buyer nor Seller shall
take any Tax position inconsistent with such Allocation Schedule except to the extent, if any,
otherwise required by applicable law, and neither Buyer nor Seller shall agree to any proposed
adjustment by any Governmental Authority based upon or arising from the Allocation Schedule
without first giving the other prior written notice; provided, however, that nothing contained
herein shall prevent Buyer or Seller from settling any proposed deficiency or adjustment by any
Governmental Authority based upon or arising from the Allocation Schedule, and neither Buyer
nor Seller shall be required to litigate before any court any proposed deficiency or adjustment by
any governmental authority based upon or arising from such Allocation Schedule. The
Allocation Schedule shall be revised in accordance with Section 1060 of the Code and the
regulations thereunder to appropriately take into account any payments made under this
Agreement.

        Section 2.5.    Transfer Taxes. Seller shall bear and be responsible for any and all sales,
use, transfer, stamp, registration, conveyance, documentary, recording and similar taxes and fees,
and any deficiency, interest, or penalty asserted with respect thereto (the “Transfer Taxes”)
arising from the sale or transfer of the Acquired Assets pursuant to this Agreement, and the
Parties shall cooperate as to the filing of all necessary documentation with respect to such
Transfer Taxes. Without limiting the generality of the foregoing, in no case shall Buyer be
responsible for any income or capital gains tax (or similar taxes, charges, or fees) arising from

080349-018/00296214-7                            9
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Exhibit
                                         2 Page 12 of 47



the sale or transfer of the Acquired Assets or any tax, charge, or fee due or otherwise payable in
connection with the Acquired Assets prior to the Closing.

         Section 2.6.   Corporate Name. For the avoidance of doubt, upon Closing, Seller will
have no rights to use, and will cease all use of, the Acquired Assets. Promptly after the Closing,
Seller shall (and shall cause its applicable Affiliates to) execute and file all necessary documents
to amend the company and corporate name, as applicable, of Seller or any of its Affiliates to
remove all references to “Aiwa” or any other Mark or Copyright within the Acquired Assets, or
any derivations thereof, and shall execute any other documents, certificates, or agreements Buyer
deems reasonably necessary to avoid confusion regarding the relationship of Seller and its
Affiliates to the Acquired Assets; provided, that, following the Closing, for a reasonable period
of time, Seller may use references to “Aiwa” in correspondence and filings with any
Governmental Authority for the purpose of advising such Governmental Authority of Seller’s
new name. Without limiting the foregoing, Seller hereby covenants that Seller and its Affiliates
will not at any time after the Closing use or procure or cause or permit the use of any Mark or
Copyright identical to or confusingly similar with any of the Marks included within the Acquired
Assets (including without limitation the “Aiwa” trademark and logo) or any deliberate variation
involving a colorable imitation of such Marks or Copyright. For clarity, the prohibited activities
described in the preceding sentence include without limitation use on any website, as part of any
corporate or trade name, as part of any Domain Name, and in connection with statements such as
“formerly associated with AIWA” (other than as expressly allowed above for the purpose of
advising Governmental Authorities and other third parties). Seller shall within sixteen days of
entering of Sale Order amend the caption of its bankruptcy case to reflect its new corporate
name.

        Section 2.7.   Non-Competition and Non-Solicitation. Seller shall not engage in the
business of selling consumer electronics anywhere in the United States for a period of three (3)
years after the Closing. Seller further agrees not to solicit any of its current or former (within the
one-year period prior to Closing) employees to terminate any relationship they may have with
Buyer at any time within three (3) years after Closing.

                                          ARTICLE III
                             Representations and Warranties of Seller

        Seller represents and warrants to Buyer that the statements contained in this Article III
are correct and complete as of the Closing.

        Section 3.1.  Organization of Seller. Seller is an entity duly organized, validly existing,
and in good standing under the Laws of the State of Delaware.

        Section 3.2.   Authorization of Transaction. Subject only to Bankruptcy Court approval
pursuant to the Sale Order, Seller has the requisite power and authority to execute and deliver
this Agreement and/or each Ancillary Agreement to which it is a party and to perform its
obligations hereunder and thereunder. The execution, delivery and performance by Seller of this
Agreement and each Ancillary Agreement to which it is a party have been duly authorized by all
requisite corporate or limited liability company action on the part of Seller. Assuming due
authorization, execution and delivery by Buyer, this Agreement constitutes the valid and legally


080349-018/00296214-7                            10
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49             Desc Exhibit
                                         2 Page 13 of 47



binding obligation of Seller, enforceable against Seller in accordance with its terms and
conditions, except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights and remedies generally
and by general principles of equity (regardless of whether considered in a proceeding in equity or
at law).

         Section 3.3.   Non-contravention. Neither the entry of the Sale Order, nor the execution
and the delivery by Seller of this Agreement, nor the consummation by Seller of the transactions
contemplated hereby (including the assignments and assumptions contemplated hereby), will (i)
violate the organizational documents of Seller; (ii) violate any Law applicable to Seller or any of
the Acquired Assets, or by which Seller or any of the Acquired Assets may be bound or affected;
or (iii) result in any material breach of, constitute a default (or an event that, with notice or lapse
of time or both, would become a default) under, or give to others any rights of termination,
acceleration or cancellation of or with respect to the Acquired Assets and/or the Acquired
Contracts, except as otherwise permitted or authorized by the Bankruptcy Court in accordance
with Section 363 or 365 of the Bankruptcy Code..

         Section 3.4.    Consents. Other than the consent of Bankruptcy Court, Seller is not
required to file, seek, or obtain any notice, authorization, approval, order, permit, or consent of or
with any Person or Governmental Authority in connection with the execution, delivery and
performance by Seller of this Agreement or each of the Ancillary Agreements to which it is a
party or the consummation by Seller of the transactions contemplated hereby or thereby or in
order to prevent the termination of any right, privilege, license or qualification relating to the
Acquired Assets.

         Section 3.5.Creditors’ List. Attached hereto as Schedule 3 is a true, correct and
complete schedule of all Persons holding a Claim against Seller (the “Creditors’ List”). Seller
does not have any Liabilities or obligations that are not set forth on the Creditors' List.

      Section 3.6.    Brokers’ Fees. Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder, or any other Person with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.

        Section 3.7.    Title to Assets; Sufficiency. Seller has good and marketable title in and to
the Acquired Assets, in each case free and clear of all Security Interests and, at the Closing,
Seller will sell to Buyer good and marketable title in or to, all of the Acquired Assets, free and
clear of all Security Interests, other than the Lender’s Secured Claim which shall be satisfied at
Closing. The Acquired Assets include, by way of illustration and not limitation, the “Aiwa”
Mark, all Copyrights associated with “Aiwa”, and all of Seller’s Intellectual Property. The
Acquired Assets comprise all of the Intellectual Property rights necessary for Buyer to, and/or
license other Persons to, make, use, market, and sell products and marketing materials under the
“Aiwa” brand that are (i) identical in all respects with the products and marketing materials
made, used, marketed, and sold under the Business prior to Closing and (ii) used in the same
geographic territories as the Business prior to Closing. The Acquired Assets will enable Buyer
to, and/or license other Persons to, operate a business following the Closing in the same manner
as the Business operated by Seller prior to Closing, and to market, sell and exploit the Acquired



080349-018/00296214-7                             11
Case 21-07702           Doc 59-2    Filed 08/26/21 Entered 08/26/21 17:43:49             Desc Exhibit
                                          2 Page 14 of 47



Assets worldwide and in every category except as otherwise expressly set forth in Section 3.7 of
the Disclosure Schedule.

         Section 3.8.     Intellectual Property.

                (a)   The Intellectual Property constitutes all of the registered Patents,
registered Marks, registered Copyrights and registered Domain Names, and pending applications
for any of the foregoing, that are currently owned by Seller. Seller does not use any registered
Patents, registered Marks (or Marks subject to pending applications), registered Copyrights (or
Copyrights subject to pending applications), or registered Domain Names in the operation of the
Business that are owned by any Person other than Seller.

                  (b)   Seller is the sole and exclusive owner of all right, title, and interest in and
to Seller Intellectual Property, free and clear of all Security Interests or Liability or other adverse
claims or restrictions on, or imperfections of, title or transfer of any nature whatsoever, other
than the Lender’s Secured Claim. Upon the Closing, Buyer shall receive all rights, title and
interests in and to Seller Intellectual Property, free and clear of all Security Interests or Liability
or adverse claims or restrictions on, or imperfections of, title or transfer of any nature
whatsoever.

               (c)     All assignments and other instruments necessary to establish, record, and
perfect Seller’s ownership interest in Seller Intellectual Property have been validly executed,
delivered, and filed with the relevant Governmental Entities and authorized registrars. No loss or
expiration of any Seller Intellectual Property is pending or threatened.

                  (d)   As of the date hereof and within the last five (5) years, (i) none of Seller
Intellectual Property and/or Intellectual Property Rights infringes upon, misappropriates, or
otherwise violates the rights of any other Person nor is Seller Intellectual Property infringed
upon, misappropriated, or otherwise violated by any other Person or its property; (ii) Seller has
not received any claim, any cease and desist or equivalent letter or any other written notice of
any allegation that any of Seller Intellectual Property infringes upon, misappropriates, or
otherwise violates the Intellectual Property of any other Person; (iii) there has been no
unauthorized use or disclosure of Seller Intellectual Property to or by any current or former
licensee, distributor, independent contractor, consultant, or agent of Seller; (iv) none of Seller
Intellectual Property is subject to any suits, actions, claims, or demands of any Person and no
action or proceeding, whether judicial, administrative or otherwise, has been instituted, is
pending, or is threatened, that challenges or affects the rights of Seller in and to Seller
Intellectual Property, except as set forth on Schedule 3.8(d) of the Disclosure Schedule; and
(v) Seller has not received any written opinions of counsel (outside or inside) relating to
infringement, invalidity, or unenforceability of any of Seller Intellectual Property.

                  (e)   (i) all registrations with and applications to Governmental Authorities in
respect of Seller Intellectual Property are valid and in full force and effect, (ii) Seller is in
compliance with all applicable Laws regarding the manufacture, advertising, sale, import, and
export of Seller Intellectual Property, and (iii) Seller is not in default (or with the giving of notice
or lapse of time or both, would be in default) in any material respect under any of Seller
Intellectual Property.


080349-018/00296214-7                              12
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Exhibit
                                         2 Page 15 of 47



                  (f)     Upon the Closing, Buyer shall have acquired all Intellectual Property
and/or other rights with respect to all of Seller Intellectual Property, including, without
limitation, the rights, if any, to: (i) sue for (and otherwise assert claims for) and recover damages
and obtain any and all other remedies available at law or in equity for any past, present or future
infringement, misappropriation, or other violation of any of such Seller Intellectual Property (and
to settle all such suits, actions, and proceedings); (ii) seek protection therefor (including, without
limitation, the right to seek and obtain copyright, trademark and service mark registrations, and
letters patent in the United States and all other countries and governmental divisions); and (iii)
claim all rights and priority thereunder.

                  (g)  The Intellectual Property Documentation provided to Buyer is a true,
correct, and complete set of documentation evidencing Seller’s right, title, and interest in and to
the Intellectual Property Rights associated with the Acquired Assets. Further, no filings with
relevant trademark offices, copyright offices, and/or any other similar office or agency are
necessary within ninety (90) days after the date of this Agreement to maintain or renew and not
abandon Seller Intellectual Property.

                  (h)  There have been no assignments, undertakings, covenants not to sue, or
grants of any license of any kind relating to any Seller Intellectual Property except as set forth on
Schedule 3.8(h) of the Disclosure Schedule.

                  (i)   (i) No former or current employees, agents, consultants or independent
contractors who have contributed to or participated in the conception and development of Seller
Intellectual Property and/or Intellectual Property Rights (collectively, “Contributors”), has any
claim against Seller or any of its Affiliates in connection with such Contributor’s involvement in
the conception and development of any such Seller Intellectual Property and/or Intellectual
Property Rights, and, (ii) no such claim has been asserted or is threatened. All Contributors
contributed to the development of Seller Intellectual Property either (A) within the scope of their
employment or (B) pursuant to written agreements assigning all such subject matter and all
related Intellectual Property arising therefrom to Seller.

                  (j)  After the Closing, no third party Mark application or registration existing
as of the Closing will prevent Buyer from, after the Closing, obtaining and maintaining
registrations for the “AIWA” word mark and AIWA Logo in the United States in any class and
in all the jurisdictions where Seller currently has registrations and owning all Intellectual
Property Rights in and to the Intellectual Property.

                (k)    The operation of the Business by Seller as presently conducted and as
contemplated to be conducted by Buyer after the Closing, including the use of Seller’s
Intellectual Property in connection therewith, and the products, processes, and services of Seller,
does not infringe, misappropriate or otherwise conflict with any Intellectual Property right of any
other Person.

             (l)     Ltd is not currently selling any AIWA goods in the U.S., and, to Seller’s
knowledge, does not have any plans to do so.




080349-018/00296214-7                            13
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49         Desc Exhibit
                                         2 Page 16 of 47



                  (m)  All the parties to the Settlement Agreement are in compliance with the
terms of the Settlement Agreement, including, without limitation, completing all Required
Actions, as that term is defined in the Settlement Agreement, and abiding by all quality control
provisions.

                  (n)  Seller and B.V. are in compliance with the terms of the B.V. License,
including, without limitation, abiding by all quality control provisions. Seller believes that Cybo
Global LTd., Media Electronics, S.L. and certain other parties may be infringing upon the
Intellectual Property by using the AIWA Logo in Europe, and Buyer will have the right to pursue
such claim or seek appropriate remedies against those third parties.

                  (o)Schedule 3.8(o) sets forth the goods and jurisdictions where B.V. is selling
under the B.V. License.

                  (p) To Seller’s knowledge, the parties to the Distribution Agreements are in
compliance with the terms of those Agreements.

                  (q)Seller’s use of the AIWA Logo has not, and Buyer’s use of the AIWA
Logo will not, infringe Ltd’s Copyright. Seller reasonably believes that Ltd’s Copyright is
invalid.

        Section 3.9.   Compliance with Laws; Litigation; Acquired Contracts. Except as excused
by the Bankruptcy Court or in connection with the Case, Seller is in compliance with, and since
Seller’s formation has been in compliance with, all applicable Laws relating to the Business or
the Acquired Assets and all Acquired Contracts. Except for Rights of Action filed in the
Bankruptcy Court, there is no Action, and during the past three (3) years there has been no
Action, by or against Seller pending or threatened, including without limitation Actions relating
to false advertising, consumer protection, infringement, and/or product liability. There are no
outstanding orders, writs, judgments, decrees, injunctions, or settlements issued by any
Governmental Authority rendered against the Business or Seller that could affect Buyer’s use
and enjoyment of the Acquired Assets in the manner and to the same extent as currently used and
enjoyed by Seller. Except as set forth on Schedule 1, there are no licenses or other agreements
from the Seller granting any third party the right to use any of the Intellectual Property. Each of
the Acquired Contracts is in full force and effect. There are no monetary defaults under any
Acquired Contract. Seller has no knowledge of any claims, offsets or defenses by any
counterparties to Acquired Contracts, nor does Seller have any knowledge of any defaults or
breaches under any Acquired Contracts. The obligations of Seller under the Acquired Contracts
which are to be performed on or before the Effective Date have been performed and completed
in accordance with the terms thereof.

        Section 3.10. Inventory. Other than the Lender’s Secured Claim, Seller owns, free and
clear of any Security Interest, the Inventory, which is in good and marketable condition, free of
any defects. The Inventory was acquired or produced and maintained, in the ordinary course of
the conduct of the Business consistent with past practices, in connection with the Business, and
is of a quality and quantity usable or salable in the ordinary and normal course of business in
connection with the Business.



080349-018/00296214-7                           14
Case 21-07702            Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Exhibit
                                          2 Page 17 of 47



         Section 3.11. Absence of Certain Business Practices. Seller has not given or agreed to
give any gift or similar benefit to any customer, supplier, employee of any Governmental
Authority, or any other Person that could reasonably be expected to subject the Acquired Assets
to any penalty in any civil, criminal, or governmental litigation or proceeding that might subject
Seller to suit or penalty in any private or governmental litigation or proceeding including the
Foreign Corrupt Practices Act.

        Section 3.12. Taxes. Since the applicable statute of limitations, all tax returns with
respect to the Business and the Acquired Assets on or before the Closing Date have been or will
be timely filed in accordance with any applicable Laws. Since statute of limitations, all taxes
(whether or not shown to have become due under such tax returns) payable by Seller with respect
to or attributable to the Business and the Acquired Assets have been or will be timely paid in
full. Since statute of limitations, no dispute, audit, investigation, proceeding, claim, or other
action concerning any taxes or tax returns of Seller with respect to the Business or the Acquired
Assets is pending or being conducted, or has been threatened or raised by any Governmental
Authority. Since statute of limitations, no claim has ever been made by a Governmental
Authority in a jurisdiction where Seller (or its direct or indirect owners) did not file tax returns or
in a jurisdiction where Tax Returns are not filed with respect to the Business or the Acquired
Assets that Taxes should be paid or Tax Returns should be filed in such jurisdiction, and there is
no basis for any such claim to be made. Since statute of limitations, all Taxes required to be
deducted, withheld, or paid by Seller (or its direct or indirect owners) with respect to the
Business or the Acquired Assets in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, partner, or other Person have been so deducted,
withheld, or paid, and Seller has complied with all related recordkeeping requirements. There
are no liens with respect to Taxes upon the Acquired Assets, except with respect to current Taxes
not yet due and payable. Neither the Business nor any Acquired Asset will result in Buyer or
any of its Affiliates having any Liability or obligation to pay, reimburse, or indemnify any
Person for any Taxes of any other Person.

         Section 3.13. Warranty Claims. Neither Seller nor any insurance company nor other
third party acting on Seller’s behalf has, since January 1, 2019, paid any amount or damages to
any third party for deaths of or injuries to Persons or damage to property, or for breach of
warranty in excess of $10,000 arising out of any alleged defect in quality, materials,
workmanship or design of any of the products sold or services performed by Seller. There are no
presently pending, nor, to the Knowledge of Seller, threatened, civil, criminal or administrative
actions, suits, demands, claims, hearings, notices of violation, inquiries, investigations,
proceedings or demand letters relating to any alleged hazard or alleged defect in design, labeling,
testing, manufacture, materials or workmanship, including, without limitation, any failure to
warn or alleged breach of express or implied warranty or representation, relating to any product
manufactured, distributed or sold by or on behalf of Seller or the Business, including, without
limitation, the Acquired Inventory. Since January 1, 2019, Seller has not issued a product recall,
concerning any product of the Business manufactured, shipped, sold or delivered by Seller.
Schedule 3.13 set forth an accurate and complete list of all warranty claims and returns currently
pending.

         Section 3.14.Suppliers. Schedule 3.14 sets forth the five largest (by dollar volume)
suppliers of Seller during the 12-month period ended March 31, 2021. Except as set forth on

080349-018/00296214-7                             15
Case 21-07702            Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Exhibit
                                          2 Page 18 of 47



Schedule 3.14, there are no minimum purchase contracts or understandings between either
Seller, on the one hand, and its respective suppliers, on the other hand. Seller has neither given
nor to Seller’s Knowledge received any notice or proposal from any supplier set forth on
Schedule 3.14 requiring or proposing material modifications in the terms on which such Person
conducts business with Seller.

        Section 3.15. Related Party Transactions. No Affiliate directly or indirectly owns, on an
individual or joint basis, any material interest in, nor serves as an officer or director or in another
similar capacity of, any competitor, distributor or supplier of, the Business or any organization
that has a written contract with the Business.

                     Bankruptcy Schedules. Seller has delivered, or caused to be delivered to
         Section 3.16.
Purchaser or its counsel, a true, correct and complete copy of the Schedules of Assets and
Liabilities that have been filed by Seller with the Bankruptcy Court, together with all
amendments thereto.

                                           ARTICLE IV
                              Representations and Warranties of Buyer

        Buyer represents and warrants to Seller that the statements contained in this Article IV
are correct and complete as of the date of this Agreement.

       Section 4.1.  Organization of Buyer. Buyer is a limited liability company duly
organized, validly existing, and in good standing under the Laws of the jurisdiction of its
organization.

         Section 4.2.  Authorization of Transaction. Buyer has the requisite power and authority
to execute and deliver this Agreement and each Ancillary Agreement to which it is a party and to
perform its obligations hereunder and thereunder. The execution, delivery, and performance by
Buyer of this Agreement and each Ancillary Agreement to which it is a party have been duly
authorized by all requisite limited liability company action on the part of Buyer. Assuming due
authorization, execution, and delivery by Seller, this Agreement constitutes the valid and legally
binding obligation of Buyer, enforceable against Buyer in accordance with its terms and
conditions, except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar Laws affecting creditors’ rights and remedies generally
and by general principles of equity (regardless of whether considered in a proceeding in equity or
at law).

         Section 4.3. Non-contravention. Neither the execution and the delivery by Buyer of
this Agreement, nor the consummation by Buyer of the transactions contemplated hereby
(including the assignments and assumptions contemplated hereby), will (i) violate the limited
liability company agreement of Buyer; (ii) violate any Law applicable to Buyer; or (iii) result in
any material breach of, constitute a default (or an event that, with notice or lapse of time or both,
would become a default) under, require any consent of any Person pursuant to, or give to others
any rights of termination, acceleration or cancellation of, any material contract or agreement to
which Buyer is a party.



080349-018/00296214-7                             16
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49             Desc Exhibit
                                         2 Page 19 of 47



         Section 4.4. Consents. Buyer is not required to file, seek, or obtain any notice,
authorization, approval, order, permit, or consent of or with any Governmental Authority in
connection with the execution, delivery, and performance by Buyer of this Agreement and each
of the Ancillary Agreements to which Buyer is a party or the consummation of the transactions
contemplated hereby or thereby.

      Section 4.5.   Brokers’ Fees. Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions contemplated by this
Agreement for which Seller could become liable or obligated.

        Section 4.6.  Litigation. There is no Action by or against Buyer or pending or
threatened against Buyer that challenges or seeks to prevent, enjoin, or otherwise delay the
transactions contemplated by this Agreement.

                                          ARTICLE V
                                        Covenants of Seller

        Section 5.1.  Press Releases and Public Announcements. Unless otherwise required by
applicable Law or stock exchange requirements, Seller shall not, nor permit or allow any of its
Affiliates to, make any public announcements regarding this Agreement or the transactions
contemplated hereby without the prior written consent of Buyer in its sole and absolute
discretion. Notwithstanding the foregoing, the Parties shall agree to issue a joint press release
mutually acceptable to both Parties following the Closing.

          Section 5.2.    Further Assurances; Power of Attorney. In connection with this
Agreement and the transactions contemplated hereby, Seller shall use commercially reasonable
efforts to (i) execute and deliver any additional documents and instruments and (ii) perform any
additional acts that may be necessary or appropriate to effectuate and perform the provisions of
this Agreement and the transactions contemplated hereby, including without limitation assisting
Buyer with facilitating the transfer to Buyer of all Intellectual Property and/or Domain Names
registered by any licensee of Seller as of the Closing. Without limiting the generality of the
foregoing, from time to time following the Closing, Seller shall execute, acknowledge and
deliver all such further conveyances, notices, assumptions, releases, and acquaintances and such
other instruments, and shall take such further actions, as may be reasonably necessary or
appropriate to assure fully to Buyer and its successors or assigns, all of the properties, rights,
titles, interests, estates, remedies, powers, and privileges intended to be conveyed to Buyer under
this Agreement and the Ancillary Documents, and to otherwise make effective the transactions
contemplated hereby and thereby. If, following the Closing, Seller receives or becomes aware
that they hold any property, right, claim, demand, or asset which constitutes an Acquired Asset,
then Seller shall transfer such property, right, claim, demand, or asset to the Buyer as promptly
as practicable for no additional consideration. Seller hereby appoints Buyer the Seller's attorney-
in-fact, with full authority to act in the place and stead of the Seller and in the name of the Seller,
to execute any assignment or transfer instrument or document which is necessary or required by
any Governmental Authority to transfer the trademarks included in the Acquired Assets to
Buyer; provided that Buyer may not initiate any legal action on behalf of Seller, nor settle,
compromise or waive any rights of Seller with respect to any claims or rights Seller may assert
against third parties. The Seller agrees that the Buyer shall not have any liability for any acts of

080349-018/00296214-7                             17
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Exhibit
                                         2 Page 20 of 47



commission or omission, or for any error of judgment or mistake of fact or law, with respect to
the exercise of the powers of attorney granted under this Section 5.2, unless such liability shall
be due to the willful misconduct of the Buyer. The powers of attorney granted under this Section
5.2 are coupled with an interest and shall be irrevocable, and shall survive the Closing.

         Section 5.3.  Confidentiality. Seller agrees to, shall cause its Affiliates to, and shall use
best efforts to cause each of its respective officers, directors, employees, agents, members,
advisors, and representatives to, unless compelled to disclose by Law, treat and hold as
confidential all written and oral documentation, materials, and information relating, directly or
indirectly, to the Acquired Assets, including any notes or other documents that are derived from,
contain, reflect, or are based upon any such information, and including the terms of this
Agreement (the “Confidential Information”) and refrain from using any Confidential
Information except in connection with this Agreement, and deliver promptly to Buyer, at Buyer’s
request, all Confidential Information (and all copies thereof in whatever form or medium) in its
possession or under its control. Notwithstanding the foregoing, Confidential Information shall
not include information that (i) prior to the Effective Date, was available publicly, or (ii) is
lawfully acquired by Seller, its Affiliates, or its representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal, contractual, or
fiduciary obligation. In the event that Seller or any of its agents, representatives, Affiliates,
employees, members, advisors, officers, or directors becomes compelled by Law to disclose any
Confidential Information, is otherwise required to disclose any Confidential Information
pursuant to applicable Law (including, without limitation, in connection with the preparation and
filing of returns and forms relating to Taxes), such Person shall, to the extent permitted by
applicable Law, provide Buyer with prompt written notice of such requirement so that Buyer
may (at its sole cost and expense) seek a protective order or other remedy or waive compliance
with the provisions of this Section 5.3. In the event that a protective order or other remedy is not
obtained or if Buyer waives compliance with this Section 5.3, such Person shall furnish only that
portion of such Confidential Information that is legally required to be provided and exercise its
commercially reasonable efforts, at Buyer’s sole cost and expense, to obtain assurances that
confidential treatment will be accorded such information.

         Section 5.4.    Retention of Books and Records. Seller shall preserve and keep its books
and records relating to the Acquired Assets for a period of three (3) years from the Closing Date
and shall make such books and records available to Buyer (and permit Buyer and its
representatives to make extracts and copies of such books and records) as may be reasonably
required by Buyer in connection with, among other things, use of Seller’s Intellectual Property,
any insurance claims by, Actions, Tax audits, or investigations by Government Authorities of
Seller or its Affiliates. In the event Seller desires to destroy such records during such three (3)
year period, Seller shall first give Buyer thirty (30) days’ prior written notice and Buyer shall
have the right at its option and expense, upon prior written notice given to Seller within that
thirty (30) day period, to obtain copies of such documents, which thereafter shall be treated as
Confidential Information.

         Section 5.5.  Intellectual Property Documentation. Prior to the Closing, Seller shall
deliver, or cause to be delivered, if in its possession or control (including, without limitation, the
possession or control of its counsel), the following (collectively, “Intellectual Property
Documentation”) (a) all original filings and copies concerning the Marks with the United States

080349-018/00296214-7                            18
Case 21-07702           Doc 59-2    Filed 08/26/21 Entered 08/26/21 17:43:49          Desc Exhibit
                                          2 Page 21 of 47



Patent and Trademark Office and any other agency, registry, or filing office of any country or
agency so established to record ownership in the Marks (including, without limitation, any
filings, registrations, applications, recording, assignments, communications, refusals, or denials
or certificates in connection therewith), (b) all original filings and copies concerning the
Copyrights with the United States Copyright Office and any other agency, registry, or filing
office of any country or agency so established to record ownership in the Copyrights (including,
without limitation, any filings, registrations, applications, recording, assignments,
communications, refusals, or denials or certificates in connection therewith), and (c) any other
documents, instruments, notices, certificates, or agreements relating to the Intellectual Property
Rights and Seller’s ownership in and to the Intellectual Property.

       Section 5.6.    Warranty Claims; Returned Merchandise. Seller shall on a weekly basis
provide Buyer with a detailed list of all warranty claims and returns arising with respect to sales
occurring prior to the Closing. Buyer shall have the option, but not the obligation, to service all
such claims and returns. To the extent any products sold by Seller prior to the Closing are
returned to Seller, Seller shall not re-sell such products and shall either sell such products to
Buyer or destroy such products.

         Section 5.7.     Entry of Sale Order.

               (a)    As soon as practicable after the date hereof, Seller shall file a copy of this
         Agreement and a form of Sale Order with the Bankruptcy Court.

                (b)    In the Sale Motion, Seller shall use its reasonable, good faith efforts to
         obtain prompt Bankruptcy Court approval of bidding procedures, including a Breakup
         Fee and non-solicitation and minimum bid requirements.

                  (c)   Buyer and Seller shall cooperate with prosecuting the Sale Motion and
         obtaining entry of the Sale Order, and Seller shall deliver to Buyer prior to filing, and as
         early in advance as is practicable to permit adequate and reasonable time for Buyer and
         its counsel for review and comment, the proposed form of Sale Order and copies of all
         proposed pleadings, motions, notices, statements, schedules, applications, reports and
         other papers to be filed by Seller in connection with the Sale Motion and the relief
         requested therein.

         Section 5.8.     Bidding and Breakup Fee.

                (a)    Seller and Buyer recognize that Buyer’s offer herein is subject to higher or
         better offers which may be approved by the Bankruptcy Court (the “Third Party
         Proposal”).

                  (b)   Seller shall give Buyer a notice of hearing on approval of any Third Party
         Proposal so that Buyer will have the opportunity, but not the obligation, to make a
         competitive bid.

                 (c)   Bidding requirements will be in the form attached hereto as Exhibit J, and
         shall in any event provide that: (i) the initial bid must be no less than $6,200,000 of
         Assured Consideration and thereafter bidding increments shall be in multiples of no less

080349-018/00296214-7                            19
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Exhibit
                                         2 Page 22 of 47



         than Twenty-Five Thousand Dollars ($25,000); (ii) all other bidding requirements must
         be acceptable to Buyer and its counsel; and (iii) if the Third Party Proposal is accepted
         and/or approved (regardless of whether such Third Party Proposal has a total purchase
         price greater than the Purchase Price, Buyer shall be paid a breakup fee in the amount of
         three percent (3%) of the Purchase Price (other than the Bonus Payment) (the “Breakup
         Fee”) no later than the date of the closing of the sale to the successful bidder upon receipt
         of which the transaction contemplated by this Agreement will terminate and the parties
         shall have no further obligations to each other. “Assured Consideration” shall mean all
         cash and cash equivalents but shall exclude any contingent consideration such as royalty-
         based payments and any other consideration based on the profitability of Buyer’s
         business or valuation of the Acquired Assets following the Closing.

         Section 5.9. Survival of Covenants. The covenants set forth in this Agreement,
including Sections 5.1 through 5.8 shall survive the Closing.

                                          ARTICLE VI
                                        Covenants of Buyer

        Section 6.1.    Press Releases and Public Announcements. Prior to the Closing, unless
otherwise required by applicable Law or stock exchange requirements, Buyer shall not, or permit
or allow any of its Affiliates to, make any public announcements regarding this Agreement or the
transactions contemplated hereby without the prior written consent of Seller (which consent shall
not be unreasonably conditioned, withheld, or delayed). From and after the Closing, Buyer may
issue press releases and make public announcements reasonably related to the commercial
exploitation of the Assigned Assets, provided that Buyer may disclose such information relating
to this Agreement and the transactions contemplated herein if required to do so by Law or
applicable governmental regulation. Notwithstanding the foregoing, the Parties shall agree to
issue a joint press release mutually acceptable to both Parties following the Closing.

         Section 6.2.  Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, Buyer shall use commercially reasonable efforts to (i) execute
and deliver any additional documents and instruments and (ii) perform any additional acts that
may be necessary or appropriate to effectuate and perform the provisions of this Agreement and
the transactions contemplated hereby. Notwithstanding anything contained in this Section 6.2 to
the contrary, Buyer shall not be required to initiate any litigation, make any substantial payment,
or incur any material economic burden in connection with its obligations under this Section 6.2.

         Section 6.3.  Survival of Covenants. The covenants set forth in Sections 6.1 and 6.2
shall survive the Closing.

                                          ARTICLE VII
                                         Duties to Creditors

       Section 7.1.   Buyer’s Obligations. Buyer is not assuming in any manner any Liabilities
of Seller, including, without limitation, any Liabilities and/or Claims by Seller’s creditors
whatsoever. The maximum amount that Buyer is required to pay shall not exceed the Purchase
Price.

080349-018/00296214-7                             20
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49          Desc Exhibit
                                         2 Page 23 of 47




                                       ARTICLE VIII
         Section 8.1.  Termination of Agreement. This Agreement may be terminated prior to
the Closing only as follows:

                  (a)     By mutual written consent of Buyer and Seller;

                (b)   By Buyer if the Closing shall not have occurred on or before October 31,
         2021 which date may be extended an additional thirty (30) days by consent of the Buyer;
         provided, however, that if the Closing shall not have occurred on or before October 31,
         2021 due to a breach of this Agreement by Buyer, the Buyer may not terminate this
         Agreement pursuant to this Section 8.1(b).

                 (c)    By any party not in breach of this Agreement, if there shall be any Law or
         regulation that makes the Contemplated Transaction hereby illegal or otherwise
         prohibited or if the Contemplated Transaction would violate any nonappealable Final
         Order;

                (d)     By Buyer, if the Bankruptcy Court approves an Third Party Proposal,
         subject to Buyer’s right to payment of the Breakup Fee in cash, by wire transfer of
         immediately available funds to an account designated by Buyer, on the Business Day
         following the date of the consummation of any Third Party Proposal; or

                  (e)   By Seller, on the one hand, or Buyer, on the other, if Buyer or Seller, as
         the case may be, materially breach any of its obligations under this Agreement, unless
         such breach shall be cured within five (5) Business Days after such other party shall have
         received notice of such breach in accordance with the terms hereof.

         Section 8.2.   No Liabilities in Event of Termination. Except with respect to the Breakup
Fee payable in the event of termination pursuant to Section 8.1(d) hereof, in the event of
termination of the Agreement pursuant to Section 8.1(a) – (c) and (e), written notice thereof shall
as promptly as practicable be given to the other party specifying the provision hereof pursuant to
which such termination is made, this Agreement shall terminate and be of no further force and
effect, and there shall be no liability on the part of Buyer or Seller.

                                            ARTICLE IX
                                              Closing

       Section 9.1.    Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place electronically (via email) and will be effective no later than one
(1) Business Day following the date the Sale Order becomes a final order (the “Closing Date”).

         Section 9.2.     Conditions to Closing.

               (a)   Deliveries by Seller. At or prior to the Closing, Seller shall deliver to
Buyer a duly executed copy of (i) this Agreement, (ii) the Assignment Agreement, (iii) the Bill
of Sale, (iv) Trademark Assignments, (v) Copyright Assignment, (vi) Patent Assignment, (vii)
Seller’s Closing Certificate; (viii) payoff letters with respect to the Lender Secured Claim

080349-018/00296214-7                              21
Case 21-07702            Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49           Desc Exhibit
                                          2 Page 24 of 47



outstanding as of the Closing, including lien releases, (ix) payoff letters with respect to the
Economic Injury Disaster Loan, and (x) the consents of each of (A) the Board of Directors of the
Seller, (B) the stockholders of Sellers and (C) holders of each evidence of indebtedness of the
Company (other than the Lender Secured Claim and the Economic Injury Disaster Loan).

              (b)     Deliveries by Buyer: At the Closing, Buyer shall deliver to Seller a duly
executed copy of (i) this Agreement, (ii) Buyer’s Closing Certificate, and (iii) the Employment
Agreement.

                (c)     Sale Order. The Bankruptcy Court shall have entered the Sale Order; and
the Sale Order (i) shall be in form acceptable to Buyer in its sole and absolute discretion and (ii)
shall be a Final Order. The Sale Order shall approve the sale of the Acquired Assets free and
clear of all Security Interests and, inter alia, any claims or liabilities of Seller including
successors or assigns.

                  (d)      Bankruptcy Case. The Case shall not have been dismissed.

         Section 9.3.     Transfer of Title. At the Closing, (a) Seller shall convey to Buyer all
right, title, and interest in and to the Acquired Assets, free and clear of any Security Interests and
Liabilities, and (b) title to all of the Acquired Assets shall pass to Buyer, and Seller shall make
available to Buyer possession of all of the tangible Acquired Assets.

       Section 9.4.     Post-Closing Actions. Promptly following the Closing, (a) Seller shall
deliver to Buyer the Intellectual Property Documentation, (b) Seller shall make available to
Buyer upon reasonable prior written notice, from and after the Closing, and, as reasonable and
appropriate, all of the books and records held by Seller directly relating to the Acquired Assets,
and permit Buyer to review and make copies as reasonable and appropriate.

                                            ARTICLE X
                                            Miscellaneous

         Section 10.1.No Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective successors and permitted
assigns. No third-party beneficiaries are intended or shall be created by any provision hereof.

         Section 10.2.   Entire Agreement. This Agreement (including the Ancillary Agreements
and the documents referred to herein) constitutes the entire agreement between the Parties and
supersedes any prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter hereof.

         Section 10.3.  Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors and permitted
assigns. No Party may assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Party and any such attempted
assignment without such prior written approval shall be null and void; provided, however, that
Buyer may (i) assign any or all of its rights and interests hereunder to one or more of its
Affiliates, including simultaneously with execution of this Agreement, so that said rights and
interests are directly received by its designated Affiliate or Affiliates, and (ii) designate one or

080349-018/00296214-7                             22
Case 21-07702            Doc 59-2     Filed 08/26/21 Entered 08/26/21 17:43:49        Desc Exhibit
                                            2 Page 25 of 47



more of its Affiliates to perform its obligations hereunder (in any or all of which cases such
designated Affiliate or Affiliates is primarily and solely responsible for the performance of all of
its obligations hereunder.

       Section 10.4. Counterparts.     This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which together will constitute
one and the same instrument.

       Section 10.5. Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or interpretation of this
Agreement.

         Section 10.6. Notices. All notices required by this Agreement shall be in writing and
shall be deemed to have been received (i) immediately if sent on a business day by hand delivery
(with signed return receipt), or by email or telecopier transmission; provided, however, that if
such email or telecopier transmission is received on a non-business day or on a business day after
5:00 p.m., Central Time, then it shall be deemed received on the next proceeding business day, or
(ii) the next business day if sent by nationally recognized overnight courier, in any case to the
respective addresses as follows:

         (a)      If to Seller:     Aiwa Corporation
                                    965 W. Chicago Avenue
                                    Chicago, Illinois 60642
                                    Attention: Joseph Born, Chief Executive Officer
                                    jborn@aiwa.co

                With a copy to: Jeremy Kleinman
                                FrankGecker LLP
                                1327 West Washington Blvd. Suite 5 G-H
                                Chicago, IL 60607
                                Email: jkeinman@fgllp.com


         (b)      If to Buyer:      c/o Sakar International, Inc.
                                    195 Carter Dr
                                    Edison, NJ 08817
                                    Attn: Ralph Sasson
                                    Email: rsasson@sakar.com


                With a copy to: Wachtel Missry LLP
                                885 Second Avenue, 47th Floor
                                New York, New York 10017
                                Telephone: 212-909-9500
                                Email: missry@wmllp.com



080349-018/00296214-7                                 23
Case 21-07702            Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49          Desc Exhibit
                                          2 Page 26 of 47



Any Party may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Party notice in the manner
herein set forth.

        Section 10.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic Laws of the State of Illinois without giving effect to any choice or
conflict of law provision or rule (whether of the State of Illinois or any other jurisdiction) that
would cause the application of the Laws of any jurisdiction other than the State of Illinois.

         Section 10.8.  Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer and Seller. No
waiver by any Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence.

         Section 10.9. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of the offending term
or provision in any other situation or in any other jurisdiction.

        Section 10.10. Expenses. Each of Buyer, on the one hand, and Seller, on the other hand,
will bear its own costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the transactions contemplated hereby.

         Section 10.11. No Presumption Against the Drafting Party. The Parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

        Section 10.12. Construction. As used herein, singular shall include the plural, the
masculine gender shall include the feminine and neuter and the neuter gender shall include the
masculine and feminine unless the content otherwise indicates. Information contained in any
Schedule shall be deemed contained in each and every other Schedule without requiring
repetition thereof. The terms “include,” “includes” and “including” shall be deemed to be
followed by “without limitation.” As used herein, the term “will” means “shall” and vice versa.
Any date specified for action that is not a Business Day shall mean the first Business Day after
such date. Any reference to a Person shall be deemed to include such Person’s successors and
permitted assigns. References to money refer to legal currency of the United States of America.
Unless expressly stated otherwise, whenever a Person is to determine that something is
“satisfactory to,” “acceptable to,” or “to the satisfaction of” such Person, the determination may
not be made in bad faith.

       Section 10.13. References. References to Sections are intended to refer to Sections of
this Agreement, and all references to Exhibits and Schedules are intended to refer to Exhibits and
Schedules attached to this Agreement, each of which is made a part of this Agreement for all


080349-018/00296214-7                            24
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49             Desc Exhibit
                                         2 Page 27 of 47



purposes. Any reference to any document or documents shall be deemed to refer to such
document or documents as amended, modified, supplemented, or replaced from time to time in
accordance with the terms thereof. References to Laws refer to such Laws as they may be
amended from time to time, and references to particular provisions of a Law include any
corresponding provisions of any succeeding Law. The words “herein,” “hereof,” and
“hereunder” and words of similar import shall refer to this Agreement as a whole and not to any
particular Section or subsection of this Agreement.

         Section 10.14. Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in the Northern District of Illinois, in any action or proceeding
arising from or relating to this Agreement or the Ancillary Agreements and agrees that all claims
in respect of the action or proceeding may be heard and determined in any such court. Each
Party also agrees not to bring any action or proceeding arising from or relating to this Agreement
or the Ancillary Agreements in any other court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and waives any
bond, surety, or other security that might be required of any other Party with respect thereto.
Any Party may make service on the other Party by sending or delivering a copy of the process to
the Party to be served at the address and in the manner provided for the giving of notices in
Section 10.6 above. Each Party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or in equity.

         Section 10.15. Waiver of Jury Trial.
                                    EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING FROM OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

         Section 10.16. Specific Performance. The Parties agree that if any of the provisions of
this Agreement are not performed in accordance with their specific terms or are otherwise
breached, irreparable damage would occur, no adequate remedy at Law would exist and damages
would be difficult to determine, and that the Parties shall be entitled to full specific performance
and enforcement of the terms contained herein, in addition to other remedies provided herein.
Each Party hereto (i) agrees that it shall not oppose the granting of such specific performance or
relief and (ii) hereby irrevocably waives any requirement for the security or posting of any bond
in connection with such relief.

       Section 10.17. Guaranty. Sakar International, Inc. (“Guarantor”), hereby unconditionally
guarantees to the Seller, as a primary obligor and not merely as a surety, the payment obligations
required to be performed by Buyer, including pursuant to Section 2.3 (the “Guaranteed
Obligations”). This guarantee is an absolute, unconditional and continuing guarantee of the
payment of the Guaranteed Obligations. Should Seller default in the payment of the Guaranteed
Obligations as and when due, Guarantor’s obligations hereunder shall become due and payable
to Buyer. All amounts payable by the Guarantor will be paid in immediately available funds.
Guarantor hereby agrees that the obligations of Guarantor hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (a) the failure of Seller to assert any
claim or demand or to enforce any right or remedy against Buyer; (b) any change in the time,
place or manner of payment of the Guaranteed Obligations; (c) any change in the corporate

080349-018/00296214-7                             25
Case 21-07702           Doc 59-2    Filed 08/26/21 Entered 08/26/21 17:43:49      Desc Exhibit
                                          2 Page 28 of 47



existence, structure or ownership of Buyer; or (d) the adequacy of any other means Buyer may
have of obtaining payment of the Guaranteed Obligations. To the fullest extent permitted by
law, Guarantor hereby expressly waives any and all rights or defenses arising by reason of any
law that would otherwise require any election of remedies by a Buyer Party. Guarantor
acknowledges that it will receive substantial direct and indirect benefits from the transactions
contemplated by this Agreement and that the waivers set forth in this guarantee are knowingly
made in contemplation of such benefits.



                                   [SIGNATURE PAGE FOLLOWS]




080349-018/00296214-7                           26
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49     Desc Exhibit
                                         2 Page 29 of 47



        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

SELLER

AIWA CORPORATION,
a Delaware corporation


By: _________________________________
     Joseph Born, Chief Executive Officer


BUYER

AIWA ACQUISITIONS LLC,
a Delaware limited liability company


By:
Name:
Title:



Agreed with respect to Section 10.17 only:

SAKAR INTERNATIONAL, INC.,
a Delaware corporation


By:
Name:
Title:




080349-018/00296214-7              Signature Page to Asset Purchase Agreement

4835-2285-8983v.1
Case 21-07702           Doc 59-2    Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                          2 Page 30 of 47



                                                Exhibits

Exhibit A         Assignment Agreement
Exhibit B         Bill of Sale
Exhibit C         Trademark Assignments
Exhibit D         Copyright Assignment
Exhibit E         Patent Assignment
Exhibit F         Intentionally Omitted
Exhibit G         Seller Closing Certificate
Exhibit H         Buyer Closing Certificate
Exhibit I         Employment Agreement


Purchase Schedules

Schedule 1                Acquired Contracts
Schedule 2                Seller Intellectual Property
Schedule 3                Creditors’ List

Disclosure Schedules

Schedule 3.7              Title
Schedule 3.8(d)           Intellectual Property
Schedule 3.8(h)           Intellectual Property
Schedule 3.8(o)           BV License Products and Territory
Schedule 3.13             Warranty Claims
Schedule 3.14             Vendors




080349-018/00296214-7
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                         2 Page 31 of 47




                                           Exhibit A
                                     Assignment Agreement

                                          (See attached)




080349-018/00296214-7
4835-2285-8983v.1
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                         2 Page 32 of 47



                                           Exhibit B
                                           Bill of Sale

                                          (See attached)




080349-018/00296214-7
4835-2285-8983v.1
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                         2 Page 33 of 47



                                           Exhibit C
                                     Trademark Assignments

                                          (See attached)




080349-018/00296214-7
4835-2285-8983v.1
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                         2 Page 34 of 47



                                           Exhibit D
                                      Copyright Assignment

                                          (See attached)




080349-018/00296214-7
4835-2285-8983v.1
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                         2 Page 35 of 47



                                           Exhibit E
                                       Patent Assignment

                                          (See attached)




080349-018/00296214-7
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                         2 Page 36 of 47



                                            Exhibit F
                                             Omitted




080349-018/00296214-7
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                         2 Page 37 of 47



                                             Exhibit G
                                     Seller Closing Certificate

                                           (See attached)




080349-018/00296214-7
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                         2 Page 38 of 47



                                            Exhibit H
                                     Buyer Closing Certificate

                                          (See attached)




080349-018/00296214-7
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                         2 Page 39 of 47



                                           Exhibit I
                                     Employment Agreement

                                          (See attached)




080349-018/00296214-7
4835-2285-8983v.1
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                         2 Page 40 of 47



                                            Exhibit J
                                       Bidding Procedures

                                          (See attached)




080349-018/00296214-7
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49       Desc Exhibit
                                         2 Page 41 of 47



                                          Schedule 1
                                       Acquired Contracts

(1)      June 15, 2020 Settlement and Mutual Release Agreement between Towada Audio Co.,
         Ltd. and Aiwa Co., Ltd. on the one hand and Aiwa Corporation, Hale Devices, Inc., River
         West Brands LLC, Dormitus Brands LLC, Mark Thomann and Joseph Born on the other.

(2)      November 1, 2020 Trademark (Sub-)License Agreement between Aiwa Corporation and
         Aiwa Europe B.V. (“B.V.”).

(3)      August 1, 2017 Trademark Co-Existence Agreement between Aiwa Corporation and
         Audio Mobile Americas, S.A.

(4)      Mutual Termination and Release Agreement dated April 6, 2018 between AIWA
         Corporation and Mark Thomann




080349-018/00296214-7
Case 21-07702           Doc 59-2     Filed 08/26/21 Entered 08/26/21 17:43:49        Desc Exhibit
                                           2 Page 42 of 47




                                               Schedule 2
                                      Seller Intellectual Property
A.       Marks

UNITED STATES

Mark                       Class(es) Filing Date           Date Issued      Status

                                           Serial #        Registration #   § 8 Due
                                                                            § 15 Due
                                                                            Renewal Due

                           9               Jan. 23, 2017   Jul. 17, 2018    Registered
                                           87/977,686      5,521,299        § 8 Due & § 15 Due
                                                                            Jul. 17, 2024



AIWA                       9               Jan. 11, 2017   Jul. 17, 2018    Registered
                                           87/977,687      5,521,300        § 8 Due & § 15 Due
                                                                            Jul. 17, 2024



AIWA                       9               Aug. 22, 2013   Feb. 10, 2015    Registered
                                           86/044,675      4,685,532        Renewal Due
                                                                            Feb. 10, 2025



AIWA                       7, 11           Jun. 15, 2020                    Suspended
                                           90/001,760




Foreign Jurisdictions

Country                 Mark       Class     Filing Date      Date Issued   Status
                                             Serial #         Registration # Renewal Due




080349-018/00296214-7
4835-2285-8983v.1
Case 21-07702           Doc 59-2        Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                              2 Page 43 of 47



EUTM                    AIWA       37        18-Jun-2020     1-Feb- 2021   Registered
                                             018256222       018256222     Next Renewal Due
                                                                           18-Jun-2030



EUTM                    AIWA       9         30-Oct-2015     01-Mar 2016   Registered
                                             014755037       14755037      Next Renewal Due
                                                                           30-Oct-2025


Poland                  AIWA       9         17-May-2018                   Published
                                             Z.486037

United Kingdom          AIWA       37        18-Jun-2020     18-Jun-20     Registered
                                             UK00003502011   UK000035020   Next Renewal Due
                                                              11           18-Jun-2030

United Kingdom          AIWA       9         11-Jul-2017     11-Jul-2017   Registered
                                             00003242803     00003242803   Next Renewal Due
                                                                           11-Jul-2027


United Kingdom          AIWA       9         30-Oct-2015     01-Mar 2016   Registered
 (Brexit)
                                             UK00914755037   UK009147550   Next Renewal Due
                                                              37           30-Oct-2025

France                  AIWA       9         18-Aug-2017     08-Dec-2017   Registered
                                             4383190         4383190       First Renewal Due
                                                                           18-Aug-2027


Spain                   AIWA       9         17-Aug-2017     15-Feb-2018   Registered
                                                             M3679799
                                             M3679799                      First Renewal Due
                                                                           17-Aug-2027


Czech Republic          AIWA       9         06-Mar-2018     14-Nov-2018   Registered
                                                             369586
                                             546288                        First Renewal Due
                                                                           06-Mar-2028




080349-018/00296214-7
Case 21-07702           Doc 59-2       Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                             2 Page 44 of 47



Czech Republic          AIWA       9        31-Jan-2018                   Pending
                                            545497



Sweden                  AIWA       9        04-Jan-2018     31-Aug-2020   Registered
                                                            551576
                                            2018-00063                    First Renewal Due
                                                                          31-Aug-2030


WIPO                    AIWA       9        18-Aug-2016     18-Aug-2016   Registered
                                                            1320682
Granted                                     1320682                       First Renewal Due
Designated                                                                18-Aug-2026
Countries:
Armenia,
Benelux, Croatia,
Hungary,
Lichtenstein,
Lithuania, Latvia,
Moldova,
Monaco, Norway,
Portugal,
Romania, Serbia,
Slovenia,
Slovakia




080349-018/00296214-7
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Exhibit
                                         2 Page 45 of 47



B.       Patents

1.       U.S. Patent No. 9,172,787

2.       U.S. Patent No. 9,305,060


C.       Copyrights

         All works capable of copyright protection used or created for use in Seller’s business,
         including, without limitation, (a) all packaging, (b) databases, data collections, and other
         compilations of information (including without limitation customer lists and customer
         databases), (c) the content and “look-and-feel” of all web pages, (d) all promotional,
         advertising, and marketing materials and the content thereof, including without limitation
         video footage, photography and artwork.


D.       Domain Names

       aiwa.us.com
       aiwa.co
       aiwa.eu.com
       aiwa.at
       aiwa.be
       aiwasound.com
       aiwaaudio.com
       aiwaspeakers.com
       aiwa-us.com
       aiwa.us

Social Media Accounts:

https://www.facebook.com/aiwa

Aiwa Labs Facebook Group: https://www.facebook.com/groups/1780747588887338

https://twitter.com/Aiwa_US

https://www.instagram.com/aiwa_audio/

https://www.youtube.com/channel/UCgmhITd4PWvdwg-hM3LkqbQ

All Amazon accounts and all related aspects of the business, including, without limitation:
    • https://www.amazon.com/s?me=A14M79FDBNCF7U&marketplaceID=ATVPDKIKX0
      DER

080349-018/00296214-7
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49          Desc Exhibit
                                         2 Page 46 of 47




    •    Amazon Vendor Seller Central account along with logins

    •    Merchant ID A14M79FDBNCF7U (the seller name can change but the merchant Id
         does not)

    •    Amazon 3rd Party Account along with the Brand Registry

All eBay accounts and all related aspects of the business, including, without limitation:

    •    Aiwaus eBay Store and Bay account

    •    https://www.ebay.com/usr/aiwaus?_trksid=p2047675.l2559


The Domain Names indicated with an (*) above are currently registered in the name of a licensee
of Seller. However, Seller has the right to cause each such licensee to transfer ownership and
registration of the Domain Names to Seller (and, after the Closing, to Buyer).




080349-018/00296214-7
Case 21-07702           Doc 59-2   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                         2 Page 47 of 47



                                          Schedule 3
                                         Creditors’ List

 See Attached.




080349-018/00296214-7
